Order filed July 26, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00135-CR
                                 NO. 14-12-00136-CR
                                 NO. 14-12-00137-CR
                                   ____________

                        DON GRIJALVA-LEWIS, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee



                        On Appeal from the 174th District Court
                                Harris County, Texas
                 Trial Court Cause Nos. 1146588, 1223212, and 1224946


                                      ORDER

      Appellant's appointed counsel filed a brief under the authority of Anders v.
California, 386 U.S. 738(1967), in which he concludes these appeals are wholly frivolous
and without merit. To comply with the requirements set forth in Anders, counsel must file
a Motion to Withdraw. Accordingly, we enter the following order.


                                           1
        We order Don R. Cantrell to file a motion to withdraw on or before August 6,
2012.

                                              PER CURIAM




                                          2